Citation Nr: 1723712	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-44 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by: Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969. 

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a July 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Board remanded the matter for further development.  In a March 2014 decision, the Board denied the claim.

The Veteran appealed the March 2014 Board decision to the Court, resulting in a November 2014 Joint Motion for Remand (JMR) by the parties, in which the parties agreed that VA examinations of record were inadequate.  A November 2014 Court Order remanded the matter for compliance with the instructions in the JMR.  In April 2015 and again in March 2016, the Board remanded the claim for further development.


FINDING OF FACT

On April 28, 2017, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, San Diego, California, that the appellant died in March 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


